     Case 3:21-cv-00433-DJN Document 1 Filed 07/06/21 Page 1 of 6 PageID# 1




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

SONNY BRANCH,                                   )
                                                )
                Plaintiff,                      )
                                                )
v.                                              )       Civil Action No.: 3:21-cv-433
                                                )
R.W. HARPER & SON, INC.                         )
                                                )
                Defendant.                      )

                                            COMPLAINT

        Comes now the plaintiff, Sonny Branch (“Mr. Branch”), by counsel, pursuant to Rule 8 of

the Federal Rules of Civil Procedure, and states as follows for his Complaint against the defendant,

R.W. Harper & Son, Inc. (“RWHS”).

                                  JURISDICTION AND VENUE

        1.      Federal jurisdiction for bringing actions under Title VII of the Civil Rights Act of

     1964, 42 U.S.C. § 2000e, et seq., is proper pursuant to 28 U.S.C. § 1331, as this Court has

     original jurisdiction for all civil actions arising under the laws of the United States.

        2.      This Court has supplemental jurisdiction over Plaintiff’s pendent state law claims

     pursuant to 28 U.S.C. § 1367(a).

        3.      Mr. Branch exhausted his administrative remedies with respect to each and every

     claim set forth in this Complaint by filing a discrimination charge with the Virginia Division

     of Human Rights and the Equal Employment Opportunity Commission identifying RWHS and

     generally describing the actions alleged in this Complaint. The EEOC issued Mr. Branch a

     Notice of Rights with respect to this charge and Mr. Branch now files this Complaint within

     90 days of receiving the Notice.
Case 3:21-cv-00433-DJN Document 1 Filed 07/06/21 Page 2 of 6 PageID# 2




   4.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) and (2), and Local

Rule 3(B)(4) because a substantial part of the events or omissions giving rise to this claim

occurred in this District and within the Richmond Division.

                                        PARTIES

   5.      Mr. Branch was an “employee” of RWHS within the meaning of Title VII of the

Civil Rights Act of 1964 as set forth in 42 U.S.C. § 2000e.

   6.      RWHS was Mr. Branch’s “employer” within the meaning of Title VII of the Civil

Rights Act of 1964 as set forth in 42 U.S.C. § 2000e.

                                         FACTS

   7.      Mr. Branch began working for RWHS as a foreman in 2016.

   8.      RWHS, for all relevant times, had at least 15 employees.

   9.      Mr. Branch is a black male. He is a member of a protected class.

   10.     Around late May and early June of 2020, as protests raged around the country in

response to the death of George Floyd, Mr. Branch and his coworkers began to notice an

environment of racial hostility developing at RWHS.

   11.     Specifically, Mr. Branch witnessed an increase in the use of racial slurs in the work

environment.

   12.     Three of the other black employees, comprising all or nearly all of the black

employees at RWHS at that time, reported to Mr. Branch that they had been called racial slurs

or been subjected to racial stereotyping. For example, black employees reported to Mr. Branch

that they had been called slurs such as “nigger,” “spook,” and “boy.”

   13.     At least one employee recalled hearing a white foreman state that “niggers aint

worth hiring,” referring to the black employees working at RWHS.
Case 3:21-cv-00433-DJN Document 1 Filed 07/06/21 Page 3 of 6 PageID# 3




   14.     Mr. Branch addressed the concerns of the black employees with his superiors at

RWHS.

   15.     Mr. Branch’s superiors did not give Mr. Branch any assurances that racism in the

workplace would be addressed, nor did they punish any employee for using racial slurs at work.

   16.     Prior to Mr. Branch complaining to his superiors about the growing racial hostility

at the workplace, he had never received any notice that he performed his job in an

unsatisfactory manner.

   17.     On June 18, 2020, one of Mr. Branch’s white coworkers physically attacked Mr.

Branch.

   18.     Upon information and belief, this attack was motivated directly by Mr. Branch

making complaints about racial hostility to his superiors.

   19.     Immediately proceeding the attack, the coworker shouted, “this nigger makes more

money than me.” He then punched Mr. Branch in the head without warning, causing Mr.

Branch to suffer a significant injury.

   20.     The attack occurred on video and one of Mr. Branch’s black coworkers reported to

the superiors at RWHS that the attacker had used a racial slur during the attack.

   21.     RWHS did not terminate the employment of the employee who attacked Mr.

Branch, despite the attack being overtly racially motivated.

   22.     Due to the attack on Mr. Branch, at least three black employees refused to return to

RWHS because they believed that the workplace was unsafe for black employees.

   23.     Mr. Branch also never returned to work for RWHS following the attack.
Case 3:21-cv-00433-DJN Document 1 Filed 07/06/21 Page 4 of 6 PageID# 4




   24.       The attack upon Mr. Branch, and RWHS’s failure to terminate the attacking

employee, created intolerable working conditions, which no reasonable person would be

expected to endure.

   25.       Additionally, Mr. Branch is aware that RWHS discriminated against his coworkers

on a regular basis. Specifically, Mr. Branch is aware that his black coworkers were given less

hours compared to white coworkers, that black employees were sent home during rainy days

(not paid) while white workers were allowed to stay, and that black employees were not given

access to RWHS’s equipment yard, despite almost every white employee having a key.

   26.       Because of the racially motivated attack, along with the discrimination experienced

by his black coworkers, and his superiors’ apparent unwillingness to address the consistent use

of racial slurs in the work environment, Mr. Branch felt that RWHS had fostered a racially

hostile work environment and that he could not return.

   27.       Upon information and belief, the attack upon Mr. Branch and the other racial

discrimination described above led to the departure of all or substantially all of the black

employees working for RWHS at the time of the attack.

                                      COUNT I
              Discrimination on the Basis of Race in Violation of Title VII

   28.       Plaintiff incorporates the preceding paragraphs as if set for completely herein.

   29.       Mr. Branch is a member of a protected class.

   30.       Mr. Branch performed his job for RWHS in a satisfactory manner.

   31.       Mr. Branch was subject to an adverse employment action, including a physical

attack by a coworker and constructive termination, as a result of his race.

   32.       Mr. Branch was subjected to different treatment by RWHS compared to his white

coworkers.
Case 3:21-cv-00433-DJN Document 1 Filed 07/06/21 Page 5 of 6 PageID# 5




   33.     The discrimination against Mr. Branch and other black coworkers, coupled with

RWHS’s failure to adequately address racial hostility in the workplace or punish the employee

that attacked Mr. Branch, resulted in Mr. Branch’s constructive termination.

                                    COUNT II
             Racially Hostile Work Environment in Violation of Title VII

   34.     Plaintiff incorporates the preceding paragraphs as if set for completely herein.

   35.     RWHS subjected Mr. Branch to unwelcome conduct by allowing white employees

to use racial slurs against him and his black coworkers in the work environment.

   36.     The unwelcome conduct to which Mr. Branch and his coworkers were subjected

was based on their race.

   37.     The unwelcome conduct was pervasive in that multiple black coworkers

complained to Mr. Branch about the use of racial slurs in the workplace.

   38.     Mr. Branch attempted to address the racial hostility in the workplace with his

superiors at RWHS but found that no solution would be offered.

   39.     RWHS did not take reasonable steps to prevent or promptly correct racist behavior

among its white employees.

   40.     The unwelcome conduct culminated in a severe racially motivated physical attack

against Mr. Branch that left him with a significant injury.

   41.     The racially hostile environment created and maintained by RWHS was sufficient

to cause a reasonable person in Mr. Branch’s position to leave the employment, thus

constituting a constructive termination on the basis of race.

                                    COUNT III
           Discrimination on the Basis of Race in Violation of the Virginia
                    Human Rights Act and Virginia Values Act

   42.     Plaintiff incorporates the preceding paragraphs as if set for completely herein.
    Case 3:21-cv-00433-DJN Document 1 Filed 07/06/21 Page 6 of 6 PageID# 6




          43.   Virginia Code § 2.2-3902 states that any conduct that violates federal law governing

   discrimination on the basis of race also constitutes an unlawful discriminatory practice under

   Virginia law.

          44.   Mr. Branch alleges violations of federal law pursuant to Title VII. Accordingly, he

   has also alleged violations of Virginia law.

          WHEREFORE, based upon the foregoing, Plaintiff demands judgment against the

defendant, in an amount in excess of FIFTY THOUSAND DOLLARS ($50,000.00), for

compensatory damages, as well as punitive damages pursuant to Virginia law in the amount of

THREE-HUNDRED AND FIFTY THOUSAND DOLLARS ($350,000.00), together with costs

incurred in the pursuit of just resolution of this matter, prejudgment and post-judgment interest,

and attorneys’ fees, as well as any such further and additional relief as this Court deems just and

proper.

TRIAL BY JURY IS DEMANDED.

                                                      Respectfully Submitted,


                                                             /s/
                                                      Seth R. Carroll (VSB No. 74745)
                                                      Connor Bleakley (VSB No. 92113)
                                                      Commonwealth Law Group, LLC
                                                      3311 West Broad Street
                                                      Richmond, VA 23230
                                                      Phone/Fax: (804) 201-4969
                                                      cbleakley@hurtinva.com
